DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on December 18, 2020.  These drawings are approved.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (Pub Num 2007/0044995, herein referred to as Park) in view of Glew (Pub Num 2005/0199415).  Park discloses a twisted pair cable (Figs 1-4) comprises a separator configured to separate the different twisted pairs by a predetermined interval so that PSNEXT generated at transmission of high frequency signals may be minimized (Paragraph 7).  Specifically, with respect to claim 1, Park discloses a twisted pair cable (Fig 2) comprising a plurality of pairs of wires (four 20’s), each of which is formed by spirally twisting two wires together (two 21’s), each of the two wires including a conductor (not numbered) covered with an insulator (not numbered, Paragraph 19),  a separator (30) disposed between the plurality of pairs of wires (20), wherein the separator (30) including a plurality of spacers (31 & 32’s) radially formed to separate the pairs of wires (20) apart from each other (Fig 2) and an outer jacket (50) surrounding outsides of the plurality of pairs of wires (20) and the separator (30), wherein at least .
However, Park doesn’t necessarily disclose the at least one spacer among the plurality of spacers of the separator is greater in thickness than the other spacers and is shorter in length than the other spacers (claims 1 & 9), nor a length of the at least one separator which is thicker and shorter is greater than a diameter of the wire which consisting consists of pairs of wires (claim 5), nor the predetermined error range is 25% (claim 7).
Glew teaches a high performance communications cable that exhibits reduced cross talk by utilizing various shaped profiles of a separator to define a clearance to maintain a spacing between twisted pairs (abstract), allowing for the pairs of conductors to be spaced closer or farther from one another, allowing for better power sum values of equal level far end and near end crosstalk (Paragraph 57), which also reducing cost and achieving flammability and smoke generation benefits (Paragraph 200).  Specifically, with respect to claims 1, 5, & 9, Glew teaches a communications cable (Fig 19) comprising a plurality of pairs (located at 1930), wherein a separator (1900) is disposed between the plurality of pairs (located at 1930) to separate the plurality of pairs (located at 1930) from each other (Paragraph 200), wherein at least one spacer (top and bottom spacers extending from 1905 by steps 1910, 1912, 1911, Paragraph 199) among the plurality of spacers (top, bottom, left, right extensions) is greater in thickness (Fig 19) than the two spacers (left and right extensions) and is shorter in length than the other two spacers (left and right extensions). 
	With respect to claims 1 & 9, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the separator of Park to comprise the at least one spacer among the plurality of spacers of the separator is greater in thickness than the other spacers and is shorter in length than the other spacers configuration as taught by Glew because Glew teaches that such a configuration provides a high performance communications cable that exhibits reduced cross talk by utilizing various shaped profiles of a separator to define a clearance to maintain a spacing between twisted pairs (abstract), allowing for the pairs of conductors to be spaced closer or farther from one another, allowing for better power sum values of equal level far end and near end crosstalk (Paragraph 57), which also reducing cost and achieving flammability and smoke generation benefits (Paragraph 200) and since it has been held that a change in form cannot sustain patentability where involved is only extended application of obvious attributes from a prior art.  In re Span-Deck Inc. vs. Fab-Con Inc. (CA 8, 1982) 215 USPQ 835.
With respect to claim 7, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the separator of Park to comprise the predetermined error range is 25%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, which illustrate twisted pair cables having separators.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
March 19, 2021